Title: Orderly Book, 10 November 1758
From: Washington, George
To: 



[10 November 1758]

Loyall Hannon Friday Novr 10th 1758
Parole King George
Field Officer for to morrow Majr Peachy.
Adjutant for to morrow 1st V. Regiment.
A General Court Martiall to sit Consisting of 1 Lt Colo. 2 Majors & 10 Captains to sit to morrow morning at 9 OClock at the Presidents Tents.
All the Evidences to Attend.
Capt. McKenzie of the H. B. Judge advocate.
Lt Colo. Lloyd President.
It is General Forbes’s orders that the following Officers of

the Maryland Companies take rank and Command amongst the Troops in the following mannr. Mr Richd Parris as Capt. Lieut.[,] Ens. James Gorrell Lt[,] Ens. Bell Lt[,] Mr Phillip Love as Ens. and Mr B⟨ar⟩ton Lucas as Ens.
